DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 requires the cap is capable of sealing the first outlet of the container (last line).  However, the specification discloses the cap is only capable sealing the container neck (page 6).  Clarification is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seda (US10,427826), in view of Lowry (US6,092,717).
Regarding claim 1 Seda teaches a plastic container (Figs. 1-4) comprising: a threaded open bottom portion (that member 20 is threaded within) defining a first outlet (opening where member 20 is placed) for the container; a sidewall portion joined to the threaded bottom portion, the sidewall portion comprising four face panels (see Fig. 2) and at least one intermediate panel (see Fig. 2 where the sidewalls have four corners) per the four face panels alternately arranged therearound, the intermediate panels being narrower in width than the face panels and being respectively connected at the vertical sides to the face panels (Fig. 2), the four face panels and the at least one intermediate panels forming an octagon-like shape (Fig. 2); and a top wall portion (Fig. 1) extending from the sidewall portion and merging to a threaded open neck (where cap member 15 is placed) defining an second outlet for the container, a handle (Fig. 1) being formed in the top wall portion; a threaded plastic base (20); and a threaded plastic cap (15).  Seda DIFFERS in that it does not disclose the cap and base are sized enough to fit the first outlet.  Attention however is directed to Lowry which discloses a cap can be shaped sufficiently to close the top and bottom opening of the container (Lowry Fig. 1).  Therefore, it would have been obvious to one of ordinary skilled within the art to employ such a cap shape to fit the top and bottom opening, in order to have ease of use of the cap and for convenience.  
Regarding claim 2, the top wall portion and the sidewall portion coniam an Inner wall and an outer wall capable of receiving insulation (where the walls are capable of such).
Regarding claim 3, the container is a one-gallon container (Fig. 1).
Regarding claim 4, a hollow container column (Fig. 4) sized to fit within the plastic container; the hollow container column containing a container column top, and a closed threaded container column bottom (Fig. 4) the threaded plastic base contains a threaded center for receiving the threaded container column bottom; and the hollow container coloron and the threaded plastic base are operatively connected to seal the first outlet of the container (Fig. 4).
Regarding claim 5, top wall portion and the sidewall portion contain an inner wall and an outer wall capable of receiving insulation (where the walls are capable of such).
Regarding claim 6, the container is a one-gallon container (Fig. 1).
Regarding claim 7, the hollow container column is perforated throughout the circumference of the hallow container column (Fig. 4).
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seda (US10,427826), in view of Lowry (US6,092,717), in further view of Fortuna (US4,572,851).
Regarding claims 8-10, Seda DIFFERS in that it does not disclose the threaded plastic base and the threaded plastic cap contain a rubber seal.  Attention, however is directed to Fortuna which discloses an opening can be sealed by a rubber seal (Fortuna, 39).  Therefore it would have been obvious to one of ordinary skill within the art, at the time the invention was made to modify Seda by employing a rubber seal in order to better seal the container.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREEN K THOMAS/Primary Examiner, Art Unit 3736